U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES
U.S. DEPARTMENT OF EDUCATION

POLICY STATEMENT ON
INCLUSION OF CHILDREN WITH DISABILITIES IN
EARLY CHILDHOOD PROGRAMS
EXECUTIVE SUMMARY
September 14, 2015
This year our country proudly celebrates the 25th anniversary of the Americans with Disabilities Act, the
40th anniversary of the Individuals with Disabilities Education Act (IDEA), and the 50th anniversary of
Head Start. All three efforts have been transformative in ensuring equal opportunity for all Americans.
While tremendous progress has been made, the anniversaries of these laws are cause for reflection on the
work that lies ahead. Children with disabilities and their families continue to face significant barriers to
accessing inclusive high-quality early childhood programs and too many preschool children with
disabilities are only offered the option of receiving special education services in settings separate from
their peers without disabilities. This lag in inclusive opportunities is troubling for many reasons:
•

Being meaningfully included as a member of society is the first step to equal opportunity, one of
America’s most cherished ideals, and is every person’s right – a right supported by our laws.

•

Research indicates that meaningful inclusion is beneficial to children with and without disabilities
across a variety of developmental domains.

•

Preliminary research shows that operating inclusive early childhood programs is not necessarily
more expensive than operating separate early childhood programs for children with disabilities.

•

Meaningful inclusion in high-quality early childhood programs can support children with
disabilities in reaching their full potential resulting in broad societal benefits.

It is the Departments’ position that all young children with disabilities should have access to inclusive
high-quality early childhood programs, where they are provided with individualized and appropriate
support in meeting high expectations. To further this position, the Departments’ policy statement on the
inclusion of young children with disabilities in early childhood programs:
•

Sets an expectation for high-quality inclusion in early childhood programs;

•

Highlights the legal and research foundations supporting inclusion; and

•

Provides recommendations to States, local educational agencies (LEAs), schools, and early childhood
programs for increasing inclusive early learning opportunities for all children.

Though this policy statement focuses on including young children with disabilities, it is our shared vision
that all people be meaningfully included in all facets of society throughout the life course. This begins in
early childhood programs and continues into schools, places of employment, and the broader community.
Inclusion in Early Childhood Programs
Inclusion in early childhood programs refers to including children with disabilities in early childhood
programs, together with their peers without disabilities; holding high expectations and intentionally
promoting participation in all learning and social activities, facilitated by individualized accommodations;
and using evidence-based services and supports to foster their development (cognitive, language,
communication, physical, behavioral, and social-emotional) , friendships with peers, and sense of
belonging. This applies to all young children with disabilities, from those with the mildest disabilities, to
those with the most significant disabilities.
The vision of inclusion in early childhood programs and recommendations provided in the policy
statement build on the principles and definition set forth in the joint position statement from the National
Association for the Education of Young Children (NAEYC) and the Council for Exceptional Children’s
Division for Early Childhood (DEC).
The Scientific Base for the Benefits of Inclusion
•

Individualized evidence-based strategies for children with disabilities can be implemented
successfully in inclusive early childhood programs.

•

Children with disabilities, including those with the most significant disabilities, can make
significant developmental and learning progress in inclusive settings.

•

Research suggests that children’s growth and learning is related to their peers’ skills and the
effects are most pronounced for children with disabilities.

•

These outcomes are achieved when children with disabilities are included several days per week
in social and learning opportunities with their typically developing peers and specialized
instructional strategies are used.

•

Typically developing children show positive developmental, social, and attitudinal outcomes
from inclusive experiences.

The Legal Foundation
•

IDEA Part C requires that appropriate early intervention services are made available to the
maximum extent appropriate to eligible infants and toddlers with disabilities in natural
environments, including the home, and community settings in which children without disabilities
participate.

•

For eligible children with disabilities ages three through 21, IDEA Part B requires that, special
education and related services, be provided, to the maximum extent appropriate, in the least
restrictive environment (LRE), which includes a continuum of placement options and
supplementary services.

•

The IDEA presumes that the first placement option considered for an eligible child with a
disability is the regular classroom the child would attend if he or she did not have a disability.
LEAs must ensure that a free appropriate public education is provided in the LRE regardless of
whether they operate a general early childhood program. This may include providing special

education and related services in public or private general early childhood programs, including
Head Start and Early Head Start programs, and community-based child care programs.
•

The Americans with Disabilities Act (ADA) and Section 504 of the Rehabilitation Act of 1973
(Section 504) prohibit discrimination on the basis of disability. HHS and ED’s Section 504
regulations require recipients such as schools to provide equal educational opportunities for
children with disabilities in the most integrated setting appropriate to the child’s needs.

•

The Head Start Act and the Child Care and Development Block Grant Act have specific
provisions that support high-quality early learning opportunities for children with disabilities.

Challenges to Inclusion
Attitudes and Beliefs: These are the most frequently reported barrier to early childhood inclusion, and
may be influenced by misinformation of the feasibility of inclusion, resistance to changing existing
practices, stereotyping of children with disabilities, and lack of awareness of the benefits for all children.
IDEA Interpretation and Perceived Barriers: Some jurisdictions misinterpret IDEA’s Part C natural
environment provision as only allowing early intervention services to be provided in children’s homes, and
not in community settings where typically developing children are included. Other jurisdictions misinterpret
IDEA’s free appropriate public education (FAPE) and LRE requirements as only allowing IDEA preschool
special education services to be delivered in preschool programs operated in a public school building.
Lack of Expertise of the Early Childhood Workforce: Early childhood providers and teachers may lack
knowledge and competencies in child development, early childhood pedagogy, and individualizing
instruction. This affects all children and presents a challenge to high-quality inclusive early learning.
Lack of Comprehensive Services: The systems that provide services to young children often deliver
services in separate settings. The lack of delivery of comprehensive supports in early childhood programs
may be a barrier to the full participation and success of children with disabilities in inclusive settings.
Limited Time and Commitment to Build Partnerships: A key ingredient to successful inclusion is a
strong partnership between general early childhood programs and early intervention and early childhood
special education providers. Many communities believe in the importance of inclusion but have made
little progress due to limited planning time or a lack of commitment and support from leaders.
Building a Culture of Inclusion
Addressing the barriers to inclusion in early childhood programs and ensuring individualized supports to
children with disabilities requires a community-based approach that brings families, advocates,
developmental specialists, early childhood programs, schools, LEAs, communities and States leaders
together to build a culture of inclusion, supported by the empirical and legal foundations of inclusion. A
culture of inclusion sets the stage for the recommendations provided in the Federal policy statement and is
the first step to reaching the ultimate vision of providing access to inclusive high-quality early learning
opportunities for all children.
State Recommendations
1. Create a State-Level Interagency Task Force and Plan for Inclusion: States should leverage
existing early childhood councils or taskforces and create or strengthen a focus on early childhood
inclusion. This council should build on existing early childhood efforts, bring partners together, cocreate a written vision statement for early childhood inclusion, and carry out an inclusion State plan.

2. Ensure State Policies Support High-Quality Inclusion: States should review their policies to
ensure that they facilitate high-quality inclusion. The State should ensure that future early learning
initiatives within the State have specific policies and procedures to recruit, enroll, and appropriately
support the learning and developmental needs of young children with disabilities.
3. Set Goals and Track Data: States should set concrete goals for expanding access to inclusive highquality early learning opportunities, and track progress in reaching these goals.
4. Review and Modify Resource Allocations: States should review how resources are allocated and
how they may be reallocated to better support increased access to inclusive early childhood programs.
States should consider using funds across multiple early childhood programs, particularly IDEA funds
with other early childhood funding streams.
5. Ensure Quality Rating Frameworks are Inclusive: Each level in a quality framework should
include indicators applicable to children with disabilities, as opposed to indicators specific to children
with disabilities being optional or only applying at the highest level of a framework.
6. Strengthen Accountability and Build Incentive Structures: The State should address barriers to
inclusion within their accountability system. This should include reviewing the individualized
education program (IEP) processes to ensure that placement decisions are individualized and
consistent with LRE requirements for eligible children under the IDEA.
7. Build a Coordinated Early Childhood Professional Development (PD) System: An effective early
childhood workforce is a key component of expanding access to inclusive high-quality early
childhood programs. States should ensure that their professional development efforts are coordinated
and that inclusion of children with disabilities are meaningfully addressed across all efforts.
Specifically, States should:
•

Build a Common Knowledge and Competency Base Across Child-Serving Providers

•

Ensure that State Certifications, Credentials, and Workforce Preparation Programs have a
Strong Focus on Inclusion

•

Ensure Personnel Policies Facilitate Inclusion

•

Offer Cross-Sector Professional Development and Technical Assistance

8. Implement Statewide Supports for Children’s Social-Emotional and Behavioral Health: Early
childhood programs should have access to specialists who can build capacity in working with young
children, with an emphasis on fostering social-emotional and behavioral health.
9. Raise Public Awareness: The State should take an active role in trying to shift perceptions of
inclusion by partnering with community leaders to communicate the benefits of early childhood
inclusion, affirm the laws and research that form the foundation for inclusion, and set the expectation
that the community is responsible for ensuring that all children have access to high-quality early
childhood programs and the individualized supports they need to fully participate in those programs.
Local Recommendations
1. Partner with Families: Families are children’s first and most important teachers and advocates.
Schools and programs should ensure all families are knowledgeable about the benefits of inclusion
and include them in policy development, advocacy efforts, and public information initiatives. They

should build staff’s capacity to form strong goal-oriented relationships with families that are linked to
their child’s learning, development, and wellness.
2. Adhere to Legal Provisions of Supports and Services in Inclusive Settings with IFSPs/IEPs:
LEAs, schools, and other local early intervention service providers should review their IFSP/IEP
processes to ensure that inclusive settings are meaningfully discussed for each child.
3. Assess and Improve the Quality of Inclusion in Early Childhood Programs: Pair children’s
assessments with environmental assessments of their early childhood programs to ensure that there
are appropriate accommodations and modifications to support children in reaching their goals.
4. Review and Modify Resource Allocation: LEAs, schools, and early childhood programs can
examine the ways they allocate funds that serve children with disabilities and modify them to promote
inclusion.
5. Enhance Professional Development: A high-quality staff should have knowledge, competencies,
and positive attitudes and beliefs about inclusion and disability in order to foster the development of
all children. Specifically:
•

LEA Administrators, Early Childhood Directors and Principals should participate in
professional development focused on the research on inclusion, establishing a culture of inclusion
and enacting strong inclusive policies, and practical resource allocation strategies that support
inclusion. Leaders should require staff to engage in professional development specific to
inclusion and supporting the learning and developmental needs of children with disabilities.

•

Teachers and Providers should have the skills necessary to meet the learning needs of all
children. All professional development opportunities offered to early childhood staff should
incorporate how the content applies and can be individualized for children with disabilities.

•

Early interventionists, Special Educators and Related Service Personnel should deliver services
to children with disabilities in early childhood settings that are embedded in everyday routines;
and/or co-teach and coach early childhood teachers and providers to encourage inclusive
educational environments, as opposed to focusing on working with children in separate settings or
pulling children out of their settings for specialized instruction, as a first option.

6. Establish an Appropriate Staffing Structure and Strengthen Staff Collaboration: LEAs, schools,
and early childhood programs should shift existing resources and systems to establish staffing
structures and increase staff collaboration to better support inclusion. Early childhood programs could
consist of a skilled teacher or provider and an aide, supported by specialized service providers.
Programs should also have a disability or inclusion coordinator.
7. Ensure Access to Specialized Supports: Early childhood programs and schools should have access
to specialized supports delivered by experts. These specialized supports can increase the quality of
early learning experiences for all children.
8. Develop Formal Collaborations with Community Partners: Early childhood programs and schools
should establish formal agreements with service providers in their community to ensure alignment
and delivery of comprehensive services.

